DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 20190095517 A1 (hereafter referred to as Park) in view of Park et al., 20180309818 A1 (hereafter referred to as Park_2).
Regarding claim 1, Park teaches a measurement cloud system (p. 103, “For example, the components of web services platform 102 can be implemented as part of a cloud computing platform configured to receive and process data from multiple IoT devices and other data sources.” See also p. 89, “The web services platform includes a software defined gateway and several platform services (e.g., a timeseries service, an entity service, a security service, an analytics service, etc.).”) for coupling measurement device settings across multiple measurement sites (p. 108, “Tasks performed by web services platform 102 can be distributed across multiple systems or devices, which may be located within the building or facility or distributed across multiple buildings or facilities.” See also p. 90, “The entity service is configured to create and manage smart entities. The smart entities include attributes that describe a corresponding system, device, person, relationship, or other items represented by the smart entities. In some embodiments, the attributes include both static and dynamic attributes.”), the measurement cloud system comprising: 
said multiple measurement sites (buildings 110, 120, 130 and 140), an interface, through which the measurement sites being part of the coupling are defined (p. 51, “In some embodiments, the method includes creating and managing a plurality of smart entities including one or more object entities representing a plurality of physical devices, one or more data entities representing data generated by the physical devices, and one or more relational objects indicating relationships interconnecting the object entities and the data entities.” See p. 68, “In some embodiments, the instructions cause the one or more processors to create and manage a plurality of smart entities including one or more object entities representing a plurality of physical devices, one or more data entities representing data generated by the physical devices, and one or more relational objects indicating relationships interconnecting the object entities and the data entities.” See also p. 162, “In some embodiments, an object entity may be defined as having at least three types of attributes. For example, an object entity may have a static attribute, a dynamic attribute, and a behavioral attribute.” Lastly see p. 188, “In some embodiments, management service 1106 can be configured to synchronize configuration settings, parameters, and other device-specific information between the entities and platform services 220. In some embodiments, the synchronization occurs asynchronously. Management service 1106 can be configured to manage device properties dynamically. The device properties, configuration settings, parameters, and other device-specific information can be synchronized between the smart entities created by and stored within platform services 220.”), and wherein some of the coupled measurement sites take changed settings for creating digital twins (p. 131, “Data platform 300 can be configured to receive data from software defined gateway 212 and is shown to include a device manager 302. Device manager 302 can be configured to identify smart connected devices that send data to web services platform 102.” Also p. 132, “device manager 302 manages virtual representations of various devices that communicate with web services platform 102. The virtual representations may be a type of smart entity (e.g., “digital twins” or “shadows”) that represent physical devices and can be stored in entity storage 330. The smart entities may track various information regarding the physical devices that they represent. In some embodiments, device manager 302 is configured to update the smart entities when new IT data or OT data that affects the smart entities are received.”).  Park does not specifically teach wherein groups of settings comprise defined offsets for specific settings. However, Park_2 teaches wherein groups of settings comprise defined offsets for specific settings (p. 181, “In this regard, a user may access gateway 502a via local web server 618 (e.g., via user device 540). Local web server 618 is shown to include configuration pages 624. Configuration pages 624 may be web pages that allow a user to modify the operation of gateway 502a and/or devices 11. “ “In another example, a user, via user device 540, can enter via configuration pages 624 that they want a particular device to operate in a particular manner (e.g., sample data at a predefined rate, add a temperature offset to a measured temperature, etc.).”) It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Park to substitute configuration setting offset from Park_2 for the configuration settings from Park to further enable remote control of building networks using configuration pages that enable seamless functionality to make configuration changes.
Claim 15 is a method similar to the system of claim 1. Claim 15 is rejected on the same rationale as claim 1 above.
Regarding dependent claim 2, Park-Park_2 teaches the measurement cloud system according to claim 1, wherein the respective measurement sites being part of the coupling are defined by a user (Park, p. 207, “Implementations of the subject matter described in this disclosure may be implemented in a computing system that includes … a front end component (e.g., a client computer) having a graphical user interface or a web browser through which a user may interact with an implementation of the subject matter described in this disclosure, or any combination of one or more such back end, middleware, or front end components.” Also p. 157, “For example, workflow request entity 1026 is shown to include an ID attribute uniquely identifying the request (i.e., “request 123”), a type attribute that indicates the type of request (e.g., “service request”), a customer attribute indicating a customer associated with the request (e.g., “ABC Co.”), a location attribute indicating a location at which service is requested (e.g., “123 Main St.”), an equipment attribute identifying the equipment requiring service (e.g., “Router 1”), a model attribute identifying a model number of the equipment requiring service (e.g., “ABC123”), and an issue attribute indicating why the equipment requires service (e.g., “won't power on”).”).  
Regarding dependent claim 3, Park-Park_2 teaches the measurement cloud system according to claim 1, wherein the interface comprises at least one of a controller, a management software (Park, p. 157, “For example, workflow automation system 1004 can receive a request from a customer indicating that a particular piece of equipment requires service. Workflow automation system 1004 can create a work order based on the customer request and provide the work order to web services platform 102 via software defined gateway 212.”), a cloud service, or any combination thereof.  
Regarding dependent claim 4, Park-Park_2 teaches the measurement cloud system according to claim 1, wherein all members of the coupling are provided with instructions to inform a respective cloud of any setting changes (Park, p. 98, “IT data may include IoT device information (e.g., device locations, descriptions, device relationships, etc.), and/or other information that provides context for the data received by web services platform 102 or describes the entities managed by web services platform 102. In some embodiments, IT data is preexisting/static and can be provided to web services platform 102 as a batch. However, it is contemplated that IT data can be updated after it has been created if changes occur to the entities or relationships described by the IT data.” Also p. 116, “Similarly, software defined gateway 212 can use the IT data to update the values of the attributes of various entities when the relationships between entities or other attributes indicated by the IT data changes. In other embodiments, entity attributes are updated by entity service 226 of platform services 220.”).  
Regarding dependent claim 5, Park-Park_2 teaches the measurement cloud system according to claim 1, wherein the interface is configured to receive a changed setting (Park, p. 105, “Communications interface 204 can facilitate communications between web services platform 102 and external applications (e.g., remote systems and applications) for allowing user control, monitoring, and adjustment to web services platform 102 and/or the devices that communicate with web services platform 102.” See also p. 116, “In other embodiments, entity attributes are updated by entity service 226 of platform services 220.” Also p. 157, “For example, workflow request entity 1026 is shown to include an ID attribute uniquely identifying the request (i.e., “request 123”), a type attribute that indicates the type of request (e.g., “service request”), a customer attribute indicating a customer associated with the request (e.g., “ABC Co.”), a location attribute indicating a location at which service is requested (e.g., “123 Main St.”), an equipment attribute identifying the equipment requiring service (e.g., “Router 1”), a model attribute identifying a model number of the equipment requiring service (e.g., “ABC123”), and an issue attribute indicating why the equipment requires service (e.g., “won't power on”).” ).  
Regarding dependent claim 6, Park-Park_2 teaches the measurement cloud system according claim 5, wherein the interface is sends instructions to each coupled measurement site to take a respective new setting (Park, p. 105, “Communications interface 204 can facilitate communications between web services platform 102 and external applications (e.g., remote systems and applications) for allowing user control, monitoring, and adjustment to web services platform 102 and/or the devices that communicate with web services platform 102.” Also p. 180, …).  
Regarding dependent claim 7, Park-Park_2 teaches the measurement cloud system according to claim 1, wherein the coupled measurement sites are configured to receive and implement a setting change (Park, p. 157, “Workflow automation system 1004 can create a work order based on the customer request and provide the work order to web services platform 102 via software defined gateway 212. Entity service 226 can translate the incoming work order into a workflow request entity 1026 that includes a plurality of attributes that describe the work order.”).  
Regarding dependent claim 8, Park-Park_2 teaches the measurement cloud system according to claim 1, wherein the coupled measurement sites are configured to receive and implement a setting change by providing permission to the interface to make the setting change (p. 189, “The manifest may include a set of relationships between the IoT devices and various entities. Further, the manifest may indicate a set of entitlements for the IoT devices and/or entitlements of the various entities and/or other entities. The set of entitlements may allow an IoT device and/or a user of the device to perform certain actions within the IoT environment (e.g., control, configure, monitor, and/or the like).” Entitlements are interpreted to be equivalent to permissions.).  
Regarding dependent claim 9, Park-Park_2 teaches the measurement cloud system according to claim 1, wherein the coupled instruments and measurement sites are configured to send a response to a respective cloud stating a certain status (Park, p. 101, “OT data may include data that is generated and/or updated in real-time as a result of operating the systems and devices that provide data to web services platform 102. For example, OT data may include timeseries data received from IoT devices 203 (e.g., sensor measurements, status indications, alerts, notifications, etc.)…”).  
Regarding dependent claim 10, Park-Park_2 teaches the measurement cloud system according to claim 9, as cited above. Park does not specifically teach wherein the certain status comprises at least one of an okay, a not-okay, an acknowledgment, or a non-acknowledgment. However, in the same field of endeavor, Park 2 teaches wherein the certain status comprises at least one of an okay, a not-okay, an acknowledgment, or a non-acknowledgment. (p. 98, “A heart-bit may be a message which indicates that the gateway sending the heart-bit is currently online (e.g., functioning properly). In this regard, the heart-bit may include a gateway identifier that identifies the gateway sending the heart-bit and a particular indicator (e.g., bit and/or bits) which indicate the current status of the gateway (e.g., online, experiencing minor faults, experiencing major faults, etc.)”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Park to substitute failure status information for the status information from Park to update the digital twin.
Regarding dependent claim 11, Park-Park_2 teaches the measurement cloud system according to claim 1, wherein groups of settings to be coupled are defined such that not all settings are propagated (Park, By definition synchronization only changes to data are propagated, p. 187. “… management service 1106 can be configured to synchronize configuration settings, parameters, and other device-specific information between the entities and platform services 220.”).
Regarding dependent claim 12, Park-Park_2 teaches the measurement cloud system according to claim 11, wherein internet protocol address changes are not propagated across the respective cloud (Park, network address are fixed attributes. See p. 99, “As used herein, the term “static” refers to data, characteristics, attributes, or other information that does not change over time or change infrequently. For example, a device name or address may be referred to as a static characteristic of the device because it does not change frequently.”).
Regarding dependent claim 14, Park-Park_2 teaches the measurement cloud system according claim 1, as cited above. Park does not specifically teach wherein the defined offsets comprise at least a frequency offset. However, Park_2 teaches wherein the defined offsets comprise at least a frequency offset (p. 181, “In another example, a user, via user device 540, can enter via configuration pages 624 that they want a particular device to operate in a particular manner (e.g., sample data at a predefined rate, add a temperature offset to a measured temperature, etc.).”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Park to substitute a frequency offset from Park_2 for the configuration settings from Park to efficiently operate the smart entities while reducing the step for configuring smart entities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gabaldon Royval et al., US 20180137424 A1, teaches a digital twin may be placed on a twinned physical system and run autonomously or globally with a connection to external resources using the Internet of Things (IoT) or other data services. Note that an instantiation of the digital twin's software could take place at multiple locations.
Park et al., US 20190098113 A1, teaches the virtual representations may be a type of smart entity (e.g., “digital twins” or “shadows”) that represent physical devices and can be stored in entity storage 330. The smart entities may track various information regarding the physical devices that they represent.
Refsnaes et al., US 20180203959 A1, teaches virtual sensors which may be used to compliment physical sensors or used instead of physical sensors in a system which performs real-time structural analysis of a physical asset based on simulations performed on a virtual model (also referred to as a digital twin) of the physical asset.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452